Citation Nr: 9923680	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in May 
1998.  The RO received his substantive appeal in September 
1998.


REMAND

Review of the evidentiary record indicates that the veteran 
has established service connection for conversion-type, 
hysterical neurosis and anxiety reaction, evaluated as 50 
percent disabling, and laceration scars of the left forehead 
and right forearm, rated 10 percent disabling.  The combined 
evaluation is 60 percent.  According to the veteran's 
application for unemployability benefits, dated in January 
1998, he has twelve years of formal education and last worked 
full-time in 1965.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998) (emphasis added).  As 
such, the Board emphasizes to the veteran that only the 
degree to which his service-connected disabilities preclude 
employment may be considered with respect to this claim.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") referred to apparent 
conflicts in the regulations pertaining to individual 
benefits.  Specifically, the Court indicated there was a need 
for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91 ), 57 Fed. Reg. 2317 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

VA also has a duty to supplement the record by obtaining an 
opinion as to the effect that the veteran's service-connected 
disabilities have upon his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 
(1994).
In this case, the record is devoid of any opinion as to the 
degree of industrial impairment caused by his service-
connected mental disorder and laceration scars.  In this 
regard, a social and industrial survey would be helpful in 
resolving the total compensation rating based on individual 
unemployability claim.     

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for his service-connected disabilities.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim, to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should request that a VA 
social and industrial survey be conducted 
in order to obtain information regarding 
the veteran's employment history.  
Documentation of the veteran's efforts to 
obtain employment and rejection thereof, 
past employment and reasons for 
termination should be obtained and 
associated with the veteran's claims 
folder.  His day to day functioning and 
activity level should be determined and 
recorded.  

3.  The veteran should be afforded a 
special VA psychiatric examination to 
determine the degree of severity of his 
service-connected conversion-type, 
hysterical neurosis and anxiety reaction.  
The claims folder must be made available 
to the examiner prior to the examination 
so that he or she may review pertinent 
aspects of the veteran's history.  All 
clinical findings should be reported in 
detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected conversion-type, 
hysterical neurosis and anxiety reaction, 
and render an opinion for the record as 
to the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Based upon a review of 
the record and the examination, the 
examiner should provide a Global 
Assessment of Functioning Score (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected conversion-type, hysterical 
neurosis and anxiety reaction.  

4.  The RO should then schedule the 
veteran for a VA dermatological 
examination for the purpose of 
determining the current degree of 
severity associated with his service-
connected scars.  The veteran's claims 
folder should be made available to and 
independently reviewed by the specialist 
prior to examination of the veteran.  All 
indicated tests should be performed as 
deemed appropriate by the specialist. 

5.  The examiners should review the 
veteran's entire medical history, 
including the social and industrial 
survey, prior to offering an assessment 
of industrial and social impairment 
directly due to his service-connected 
disabilities.  The examiners should 
render an opinion whether the service-
connected disabilities alone prevent 
employment.  

6.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

7.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim seeking entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disabilities, with special attention 
being made to the additional evidence 
obtained or submitted.

8.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


